Exhibit 10.2
November 16, 2011
Mr. Steve Chessare
35 Fallow Field Road
Fairfield, CT 06824
Dear Steve:
This letter confirms our agreement (“Agreement”) regarding your employment at
Westwood One, Inc. and/or its Related Entities (“Westwood” or the “Company”).
Capitalized terms used but not defined herein shall have the meaning set forth
in your employment agreement with Westwood One, Inc., effective as of June 30,
2008 (“Employment Agreement”).
1. This confirms the termination of your employment with Westwood effective
October 24, 2011 (the “Termination Date”) and the termination of your Employment
Agreement effective on the Termination Date. In connection with the foregoing
and contingent upon your execution of this Agreement and subject to Section 17
of your Employment Agreement, Westwood shall provide you with:
(a) six (6) months of Base Salary, to be to be paid in equal installments on a
bi-weekly and/or semi-monthly basis in accordance with the Company’s then
effective payroll practices, commencing on the first payroll date coinciding
with or next following your execution of and the end of the applicable
revocation period for this Agreement; and
(b) subject to your (i) timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
with respect to the Company’s group health insurance plans in which you
participate immediately prior to the Termination Date, and (ii) continued
payment of COBRA premiums for participation in such plans, the Company shall
reimburse the cost of your monthly premiums for continued health coverage under
COBRA through April 30, 2012.
Any payments provided to you herein shall be reduced by appropriate deductions
for federal, state, local taxes and all other appropriate deductions and shall
be paid in accordance with Westwood’s normal payroll policies and policies and
practices regarding the payment of commissions. You acknowledge that you have
been paid all compensation, in cash or otherwise, due to you from Westwood
pursuant to and in accordance with your Employment Agreement, and except as set
forth above, you shall not receive any other compensation in cash, salary,
commission, draw or bonus, or otherwise. Your right to receive, and the
Company’s obligation to pay, the payments contained in this Section 1 shall not
arise until the Effective Date of this Agreement and shall further depend upon
your compliance with this Agreement including your returning of the Company’s
property as described in Section 9 herein.
2. For good and valuable consideration received in connection with your
termination of employment with the Company, you do hereby release and forever
discharge and covenant not to sue the Company, the Related Entities, Excelsior
Radio Networks, Inc. d/b/a Dial Global and Triton Radio Networks, LLC and their
respective subsidiaries and affiliates and their respective directors, members,
partners, officers, managers, employees, agents, stockholders, successors and
assigns (both individually and in their official capacities) and its and their
predecessors or successors (collectively, the “Releasees”), from any and all
actions, causes of action, covenants, contracts, claims, demands, suits, and
liabilities whatsoever, which you ever had or now have or which you or any of
your heirs, executors, administrators and assigns hereafter can, shall or may
have by reason of or relating to your employment with the Company as of the
effective date of this Agreement.

 

 



--------------------------------------------------------------------------------



 



Steve Chessare
November 16, 2011
Page 2
By signing this Agreement, you are providing a complete waiver of all claims
against the Releasees that may have arisen, whether known or unknown, up until
the effective date of this Agreement. This includes, but is not limited to,
claims based on Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1866, the Age Discrimination in Employment Act of 1967 (including the Older
Workers Benefit Protection Act) (the “ADEA”), the Americans With Disabilities
Act, the Fair Labor Standards Act, the Equal Pay Act, the Family and Medical
Leave Act, the Sarbanes-Oxley Act of 2002, the Employee Retirement Income
Security Act of 1974 (“ERISA”) (except as to claims pertaining to vested
benefits under employee benefit plans covered by ERISA and maintained by the
Releasees), and all applicable amendments to the foregoing acts and laws, or any
common law, public policy, contract (whether oral or written, express or
implied) or tort law, and any other local, state or Federal law, regulation or
ordinance having any bearing whatsoever on the terms and conditions of your
employment. This Agreement shall not, however, constitute a waiver of: (a) your
rights under any employee benefit plan currently maintained by the Company;
(b) your rights under the Employment Agreement intended to survive your
termination of employment; (c) your rights under the Company’s certificate of
incorporation, By-Laws, insurance policies or other written agreements with
respect to indemnification; and (d) any claims to enforce rights arising under
the ADEA or other civil rights statute after the effective date of this
Agreement.
3. For good and valuable consideration provided herein, you hereby (a) reaffirm
your obligations under Sections 7 through 10 of the Employment Agreement (the
“Restricted Covenants”), including the prohibition on competing with the Company
and engaging in Restricted Activities during the six (6) month severance period
as modified below, (b) agree that for the purpose of Section 6 of your
Employment Agreement, the cessation of your employment hereunder shall be
considered a termination of employment under Section 6(d) of your Employment
Agreement, (c) acknowledge that such shall remain in full force and effect, and
(d) understand that such provisions shall be fully enforceable in accordance
with the terms and conditions of the Employment Agreement following your
termination of employment with the Company. Notwithstanding the foregoing,
(i) the prohibition contained in Sections 7(a)(i) and 7(a)(ii) of the Employment
Agreement shall be modified to prohibit only your engaging in, carrying on or
providing services to a radio network or a network radio program, distributor or
syndicator, and (ii) at your option, you may elect to engage in, carry on or
provide services to a radio network or a network radio program, distributor or
syndicator upon advance written notice to Westwood and if you elect to do so,
all compensation and benefits provided to you herein (including, without
limitation, compensation and/or benefits provided to you in Sections 1(a) and
1(b)) shall cease immediately upon such date. By your signature hereto you
acknowledge that you have reviewed such paragraphs in connection with your
review of this Agreement and understand the restrictions contained therein. You
agree that the limitations set forth therein on your rights are reasonable and
necessary for the protection of Westwood. In this regard, you specifically agree
that the limitations as to period of time and geographic area, as well as all
other restrictions on your activities specified therein, are reasonable and
necessary for the protection of Westwood. The parties hereto agree that the
remedy at law for any breach of your obligations under those Sections of the
Employment Agreement would be inadequate and that Westwood shall be entitled to
injunctive or other equitable relief (without bond or undertaking) in any
proceeding which may be brought to enforce any provisions of those Sections.

 

 



--------------------------------------------------------------------------------



 



Steve Chessare
November 16, 2011
Page 3
4. You further agree, promise and covenant that, to the maximum extent permitted
by law neither, you, nor any person, organization, or other entity acting on
your behalf has or will file, charge, claim, sue, or cause or permit to be
filed, charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other relief) against the Releasees
involving any matter occurring in the past up to the date of this Agreement, or
involving or based upon any claims, demands, causes of action, obligations,
damages or liabilities which are the subject of this Agreement. This Agreement
shall not affect your rights under the Older Workers Benefit Protection Act to
have a judicial determination of the validity of this Agreement and does not
purport to limit any right you may have to file a charge under the ADEA or other
civil rights statute or to participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission or other investigative
agency. This Agreement does, however, waive and release any right to recover
damages under the ADEA or other civil rights statute.
5. You have been given 45 days to review this Agreement and have been given the
opportunity to consult with legal counsel, and you are signing this Agreement
knowingly, voluntarily and with full understanding of its terms and effects, and
your voluntarily accept the consideration contained herein for the purpose of
making full and final settlement of all claims referred to above. If you have
signed this Agreement prior to the expiration of the 45 day period, you have
done so voluntarily. You also understand that you have seven (7) days after
executing to revoke this Agreement, and that this Agreement will not become
effective if you exercise your right to revoke your signature within seven
(7) days of execution. The terms of this Agreement shall not become effective or
enforceable until seven (7) days following the date of its execution by both
parties (the “Effective Date”). You understand and acknowledge that your right
to receive the consideration hereunder, however, is conditioned upon your
execution and non-revocation of this Agreement.
6. Upon the receipt of reasonable notice from the Company (including the
Company’s outside counsel), you agree to respond and provide information with
regard to matters in which you had knowledge as a result of your employment with
the Company, and provide reasonable assistance to the Company and its Related
Entities and their respective representatives in defense of any claims that may
be made against the Company or any of its Related Entities, and assist the
Company and its Related Entities in the prosecution of any claims that may be
made by the Company or any of its Related Entities, to the extent that such
claims may relate to the period of your employment with the Company. You further
agree to promptly inform the Company if you become aware of any lawsuits
involving such claims that may be filed or threatened against the Company or any
of its Related Entities. You also agree to promptly inform the Company (to the
extent you are legally permitted to do so) if you are asked to assist in any
investigation of the Company or any of its Related Entities or its or their
actions, regardless of whether a lawsuit or other proceeding has then been filed
with respect to such investigation, and you shall not do so unless legally
required. The Company shall reimburse you for all of your reasonable
out-of-pocket expenses incurred in connection with your cooperation and
assistance under this Section 6.
7. You acknowledge that you have not relied on any representations or statements
not set forth in this Agreement.

 

 



--------------------------------------------------------------------------------



 



Steve Chessare
November 16, 2011
Page 4
8. In consideration of the consideration described in Section 1 above and for
other good and valuable consideration, you also hereby specifically waive any
and all rights or claims that you have, or may hereafter have, to reinstatement
or reemployment with Westwood. Any reemployment shall be at the sole and
absolute discretion of Westwood.
9. You represent and warrant that you have returned to Westwood all Westwood
property and tangible confidential information in your possession and requested
by Westwood One (“Property”) including, but not limited to, keys, computers,
pagers, files, agreements, documents, telephones, fax machines and credentials.
10. By signing this Release, you understand and agree that neither you nor
anyone acting on your behalf will publish, publicize, disseminate, communicate
or cause to be published, publicized, disseminated or communicated, to any
entity or person whatsoever, directly or indirectly, non-public or confidential
information concerning the Company or your employment with the Company,
provided, however, that you may describe and/or communicate your duties,
responsibilities and job title. You agree not to make any statement or take any
actions which in any way disparage or which could harm the reputation and/or
goodwill of Westwood, or in any way, directly or indirectly, cause or encourage
the making of such statements or the taking of such actions by anyone else.
Nothing in this paragraph shall prohibit you from responding truthfully to a
lawfully issued subpoena, court order, or other lawful request by any regulatory
agency or government authority.
11. The terms of this Agreement, including all facts, circumstances, statements
and documents relating thereto, shall not be admissible or submitted as evidence
in any litigation in any forum except as required by law for any purpose other
than to secure enforcement of the terms and conditions of this Agreement.
12. This Agreement will be governed by and construed in accordance with the laws
of the State of New York, without regard to the choice of law principles
thereof. If any provision in this Agreement is held invalid or unenforceable for
any reason, the remaining provisions shall be construed as if the invalid or
unenforceable provision had not been included. The parties agree that any
dispute, controversy or claim arising out of this Agreement, except for any
injunctive or equitable relief, shall be finally settled by arbitration in New
York, New York in accordance with the JAMS Employment Arbitration Rules and
Procedures in effect on the date of this Agreement and judgment upon the award
may be entered in any court having jurisdiction thereof.
13. Except as otherwise set forth herein and covenants you agreed that survive
the termination of your employment, this Agreement sets forth the terms and
conditions of your separation of employment with Westwood, and supersedes any
and all prior oral and written agreements between you and Westwood, including
your Employment Agreement. This Agreement may not be altered, amended or
modified except by a further writing signed by you and Westwood.
14. This Agreement may be executed in counterparts, including via facsimile or
electronic mail copy, each of which shall constitute an original, but all of
which together shall constitute one agreement.
15. The failure of any party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of the Agreement.

 

 



--------------------------------------------------------------------------------



 



Steve Chessare
November 16, 2011
Page 5
16. If any of the provisions, terms or clauses of this Agreement are declared
illegal, unenforceable or ineffective in a legal forum, those provisions, terms
and clauses shall be deemed severable, such that all other provisions, terms and
clauses of this Agreement shall remain valid and binding upon the parties.

                                  Very truly yours,    
 
                                WESTWOOD ONE, INC.    
 
                   
Date:
  11/16/11       By:   /s/ David Hillman    

 
 
         
 
Name: David Hillman    
 
              Title: EVP    

By signing this Agreement below, you agree to and accept the provisions
contained herein. You certify and acknowledge that you (i) have been advised to
consult with an attorney about this Agreement prior to executing same, (ii) have
read the Agreement, (iii) understand its contents, (iv) are voluntarily entering
into this Agreement free from coercion or duress and (v) agree to be bound by
its terms.

             
Date:
  11/16/11    /s/ Steve Chessare    
 
 
 
 
 
Steve Chessare    

 

 